Case 2:19-cv-00675-JDC-KK Document 15 Filed 11/06/19 Page 1 of 2 PageID #: 39



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

KIM G. IEYOUB                                  §        CIVIL ACTION NO. 2:19-cv-00675
     Plaintiff                                 §
                                               §
v.                                             §
                                               §        JUDGE JAMES D. CAIN, JR.
LOUISIANA HEALTH SERVICE &                     §
INDEMNITY COMPANY d/b/a                        §
BLUE CROSS AND BLUE SHIELD                     §
OF LOUISIANA                                   §        MAG. JUDGE KATHLEEN KAY
     Defendant                                 §


              PLAINTIFF’S NOTICE OF SETTLEMENT OF ALL CLAIMS


       NOW COMES Plaintiff, KIM G. IEYOUB, through undersigned counsel, who

respectfully submits this Notice of Settlement of all Claims in accordance with Local Rule 16.4,

and hereby notifies the Court as follows:

       1.      Plaintiff, KIM G. IEYOUB and Defendant, LOUISIANA HEALTH SERVICE

       & INDEMNITY COMPANY, d/b/a BLUE CROSS AND BLUE SHIELD OF

       LOUISIANA have reached a settlement in this matter.

       2.      The parties are in the process of executing the settlement agreement and will be

       filing a Notice of Dismissal with Court upon completion.

       3.      Accordingly, Plaintiff requests that the Court vacate all deadlines as set forth in the

       October 21, 2019 Electronic Order.

       4.      Undersigned counsel certifies that he has conferred with counsel for Defendant and

       there is no object to the filing of this Notice or request to vacate the deadlines in this matter.




                                                   1
Case 2:19-cv-00675-JDC-KK Document 15 Filed 11/06/19 Page 2 of 2 PageID #: 40



       Dated: November 6, 2019

                                                   Respectfully Submitted,
                                                   SUDDUTH & ASSOCIATES, LLC
                                                   Attorneys-at-Law
                                                   1109 Pithon St.
                                                   Lake Charles, LA 70601
                                                   Tel: (337) 480-0101
                                                   Fax: (337) 419-0507
                                                   Email: james@saa.legal
                                                   Email: kourtney@saa.legal

                                               BY:__ /s/ James E. Sudduth, III_______
                                                  JAMES E. SUDDUTH, III (#35340)
                                                  KOURTNEY L. KECH (#37745)
                                                  Counsel for Plaintiff, Kim G. Ieyoub


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading has been served on the following

known counsel of record in this matter electronically by filing same through this Court’s CM/ECF

system:

       Richard A. Sherburne, Jr.
       Allison N. Pham
       Jessica W. Chapman
       5525 Reitz Avenue (70809)
       Post Office Box 98029
       Baton Rouge, Louisiana 70898-9029
       Email: Richard.Sherburne@bcbsla.com
       Email: Allison.Pham@bcbsla.com
       Email: Jessica.Chapman@bcbsla.com
       Attorneys for Defendant Louisiana Health
       Service & Indemnity Company, d/b/a Blue
       Cross and Blue Shield of Louisiana

       Lake Charles, Louisiana, this 6th day of November 2019.


                                   /s/ James E. Sudduth, III____
                                 JAMES E. SUDDUTH, III


                                               2
